Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on XX in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.  Claims 1-6, 8-15, 17-20 and 23-24 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below. 
Claim Objections
3.	Claim1-6, 8-15, 17-20 and 23-24 are objected to because of the following informalities:  Claims 1-6, 8-15, 17-20 and 23-24 recites “sematic”.  Examiner assumes in light of the specification that the intended claim term is “semantic”.  Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of US Patent 10699078.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claim 1 of the instant application are claimed in claim 6 of the patent, i.e., claim 6 of the patent is more specific.  Thus the invention of claim 6 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
6.	Claims 2-6, 8-15, 17-20 and 23-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 10699078 in view of Rostocil, jr. et al (US 2015/0120840).  As to claim 18, claims 1-19 of the patent discloses the claimed invention substantially except for but does not expressly disclose based on receiving an instruction to scroll the content item:  scroll the presentation in the second section of the display device to a second one of the at least two predicted subsections of the content item; and based on a second of the at least two of the plurality of comments being linked to the second one of the at least two predicted subsections of the content item, scroll the presentation in the second first section of the display device to a second one of the at least two of the plurality of comments. Rostocil discloses a concept of based on receiving an instruction to scroll a content item ([0047], scrolling the comment window is equivalent to scrolling the content window):  scroll the presentation in the second section of the display device to a second one of the at least two predicted subsections of the content item; and based on a second of the at least two of the plurality of comments being linked to the second one of the at least two predicted subsections of the content item, scroll the presentation in the second first section of the display device to a second one of the at least two of the plurality of comments ([0047]). Before the effective filing date, it would have .
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.	Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guo (US 2011/0209043).
As to claim 1, Guo discloses a computer-implemented method, comprising:
receiving, at a computing device, information associated with a content item produced by a source system, the content item being accessible to other computing devices via a network ([0038], all 
receiving, at the computing device, a first comment associated with the content item and a second comment associated with the content item, the first comment and the second comment produced by one or more of the other computing devices ([0045], two of the comments);
based on the information, the first comment, and the second comment:  
predicting, at the computing device, a first subsection of the content item to link to the first comment based, on a first sematic similarity between the content item and the first comment ([0046]-[0047]; figures 5, 7, 10; [0053]-[0056]) ; and
predicting, at the computing device, a second subsection of the content item to link to the second comment based on a second sematic similarity between the content item and the second comment ([0046]-[0047]; figures 5, 7, 10; [0053]-[0056]);
linking the first comment with the first subsection based on the first sematic similarity ([0046]-[0047]; figure 3; [0053]-[0056]);
linking the second comment with the second subsection based on the second sematic similarity ([0046]-[0047]; figures 5, 7, 10; [0053]-[0056]);
when the first subsection of the content item is presented in a first section of a display device, presenting the first comment in a second section of the of the display device (this limitation is conditional on the “when...” condition which does not necessarily happen therefore is not given patentable weight.  Alternatively, see figures 10; [0049]; [0072]); and
when the second subsection of the content item is presented in the first section of the display device, presenting the second comment in the second section of the display device (this limitation is conditional on the “when...” condition which does not necessarily happen therefore is not given patentable weight.  Alternatively, see figures 10 and [0049]; [0072]).
As to claim 8, Guo discloses the computer-implemented method of claim 1, further comoprising:
receiving a request for the content item from at least one of the other computing devices; and transmitting information associated with the first subsection of the content item to the at least one of the other computing devices initiating the request for the content item (figures 5, 7, 10, wherein a request for displaying on the client system is implied).
As to claim 9, Guo discloses the computer-implemented method of claim 1, further comprising: receiving a request for the content item from at least one of the other computing devices; transmitting the requested content item to the at least one of the other computing devices; and transmitting information associated with the first subsection to the at least one of the other computing devices initiating the request for the content item (figures 5, 7, 10, wherein a request for displaying on the client system is implied)).
As to claim 10, Guo discloses the computer-implemented method of claim 9, wherein the requested content item comprises a website including an article ([0027]).
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 11, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, as applied to claim 1 above, and further in view of Rostocil, jr. et al (US 2015/0120840).
As to claim 11, Guo discloses a computing device, comprising: a processor; a display device; and a computer-readable storage medium in communication with the processor, the computer-readable 
receiving information associated with a content item produced by a source system, the content item being accessible to other computing devices via a network (see similar rejection to claim 1);
receiving a plurality of comments associated with the content item, the plurality of comments produced by one or more of the other computing devices (see similar rejection to claim 1);
based on the information and the plurality of comments, predicting at least two subsections of the content item to link to at least two of the plurality of comments based, at least in part, on sematic similarity between the content item and the plurality of comments (see similar rejection to claim 1);
linking the at least two of the plurality of comments with one or more of the at least two predicted subsections based on the semantic similarity (see similar rejection to claim 1);
presenting a first one of the at least two of the plurality of comments in a first section of the display device while presenting a first one of the at least two predicted subsections of the content item in a second section of the display device (see similar rejection to claim 1); and
presenting a second one of the at least two of the plurality of comments in the first section of the display device while presenting the second one of the at least two predicted subsections of the content item in the second section of the display device (see citation in rejection to claim 1), 
but does not expressly disclose scrolling the content item to present a second one of the at least two predicted subsections of the content item in the second section of the display device.  
Rostocil discloses a concept of scrolling a content item to present a second one of at least two predicted subsections of a content item in a second section of the display device ([0047]).
Before the effective filing date, it would have been obvious for an ordinary skilled in the art to combine Guo with Rostocil.  The suggestion/motivation of the combination would have been to view subsection of contents corresponding to comments (Rostocil, [0047]).

receive information associated with a content item produced by a source system, the content item being accessible to other computing devices via a network (see similar rejection to claim 1); 
receive a plurality of comments associated with the content item, the plurality of comments produced by one or more of the other computing devices (see similar rejection to claim 1);
based on the information and the plurality of comments, predict at least two subsections of the content item to link to at least two of the plurality of comments based, at least in part, on sematic similarity between the content item and the plurality of comments (see similar rejection to claim 1);
link the at least two of the plurality of comments with one or more of the at least two predicted subsections based on the semantic similarity (see similar rejection to claim 1):
present a first one of the at least two of the plurality of comments in a first section of a display device while presenting a first one of the at least two predicted subsections of the content item in a second section of the display device (see similar rejection to claim 1), 
but does not expressly disclose based on receiving an instruction to scroll the content item:  scroll the presentation in the second section of the display device to a second one of the at least two predicted subsections of the content item; and based on a second of the at least two of the plurality of comments being linked to the second one of the at least two predicted subsections of the content item, scroll the presentation in the second first section of the display device to a second one of the at least two of the plurality of comments.
Rostocil discloses a concept of based on receiving an instruction to scroll a content item ([0047], scrolling the comment window is equivalent to scrolling the content window):  scroll the presentation in the second section of the display device to a second one of the at least two predicted subsections of the ([0047]).
Before the effective filing date, it would have been obvious for an ordinary skilled in the art to combine Guo with Rostocil.  The suggestion/motivation of the combination would have been to view subsection of contents corresponding to comments (Rostocil, [0047]).
As to claim 17, Guo-Rostocil discloses the computing device of claim 11, further comprising instructions for: receiving a request for the content item from at least one of the other computing devices; transmitting the requested content item to the at least one of the other computing devices; and transmitting information associated with the predicted at least two subsections of the content item to the at least one of the other computing devices (Guo, figures 5, 7, 10, wherein a request for displaying on the client system is implied)).
As to claim 20, see similar rejection to claim 17.
Allowable Subject Matter
14.	Claims 2-6, 12-15, 19 and 23-24 are conditionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Double Patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449